POSNER, Circuit Judge,
concurring and dissenting.
The plaintiff claims that while detained in Cook County Jail awaiting trial he has been subjected' to intolerable living conditions, violative of his constitutional rights. As a pretrial detainee, proceeding therefore under the due process clause of the Fourteenth Amendment rather than under the cruel and unusual punishment clause of the Eighth Amendment, he is entitled to be free from conditions that amount to “punishment.” Bell v. Wolfish, 441 U.S. 520, 535, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979). One of those conditions is “denial of a basic human need,” Rice ex rel. Rice v. Correctional Medical Services, 675 F.3d 650, 664 (7th Cir.2012), such as “adequate food, clothing, shelter, and medical care.” Farmer v. Brennan, 511 U.S. 825, 832, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). The denial of such conditions is particularly egregious when one is dealing with pretrial detainees, for they have not been convicted of a crime. (The plaintiff also claims to be underpaid for his work in the jail laundry, but the rejection of that claim in the majority opinion is correct for the reasons given in the opinion.)
His complaint, as supplemented in response to the jail’s motion to dismiss (which I’ll come to shortly), alleged that insects infest his cell and common areas, that he’s found cockroaches and mice in his food, that the drinking water in his cell is contaminated and toxic, that his cell is inadequately heated during the winter, that he isn’t allowed to go outside for recreation or exercise, and that the meals the jail gives him are nutritionally inadequate-breakfast is a single egg with a half cup of cereal with milk and a small packet of Kool-Aid, lunch a peanut butter sandwich and some cookies (he doesn’t mention supper). Although theoretically he could supplement his diet at the commissary, he alleges that the commissary’s prices are prohibitive.
These are just allegations. They may be groundless. But I don’t understand the district court’s deciding to dismiss the complaint in its entirety, and with prejudice, for failure to state a claim.
The jail had filed a motion to dismiss on that ground and, in the alternative, a motion for a more definite statement of the plaintiffs claim. The motions contended that he had failed to “provide sufficient enough [sic — “sufficient” and “enough” are synonyms] allegations to put the Defendant on notice of his claims,” that his claims lacked “factual content that allows the court to [infer] that the defendant [Cook County Sheriff Thomas Dart, the administrator of the jail] is liable for the misconduct alleged,” and that he had failed to allege “when he was housed in Division 5, for how long, and whether the conditions changed.” (The jail does not dispute, however, that the Sheriff is the proper defendant if the plaintiffs constitutional rights have been violated.)
*316The plaintiff responded in a pair of letters, filed with the court, which explained when he had been assigned to Division 5 and how long he had been there (ten months), and also elaborated on the facts alleged in his complaint. Nevertheless the district judge granted the jail’s motion to dismiss, though with leave for the plaintiff to file an amended complaint. The judge called the jail’s motion “uncontested,” saying that the plaintiff, though she had granted him “the opportunity to file an opposing brief,” had failed to do so. She added that “even accepting Plaintiffs factual allegations as true, the Court finds that the complaint fails to give Defendants sufficient notice of the claims against them. Plaintiff must elaborate on his claims; the facts alleged are inadequate to satisfy even basic pleading requirements.”
Yet in response to the jail’s motion to dismiss or for a more definite statement, he had pleaded additional facts that cured the pleading deficiencies alleged by the jail. The judge appears to have overlooked the filings containing the additional allegations when she said for example that “the complaint states that there are mice and cockroaches, but [the plaintiff] offers no basis for concluding that the degree of infestation is such as to create a constitutional claim.” This terse turn-down gave the plaintiff no clue of what he had to allege, regarding his having to share his cell with mice and cockroaches, in order to plead a constitutional violation. I don’t understand the judge’s remark in granting the jail’s motion to dismiss that “the amended complaint must include dates.... Plaintiff must provide a time frame for the conditions about which he complains.... Punishment generally requires allegations of extreme deprivations over an extended period of time.” He had already stated, in a filing that the district judge may well have overlooked because it wasn’t labeled an amended complaint, that he’d been in his infested cell for 10 months. To state a claim that would survive a motion to dismiss, the plaintiff wasn’t required to have kept a calendar, marking on it every day that a mouse or cockroach appeared in his food or scurried across the floor of his cell.
Instead of filing a document labeled “amended complaint,” the plaintiff filed a “Motion Clarifying Pre[vi]ously Cited Complaint About Conditions at Cook County Jail; Plus[] Reconsideration of Portion of Same Dismissed Under the Eig[h]th Amendment.” The judge treated this as a request for clarification of her order dismissing the complaint, and she offered by way of clarification that “if Plaintiff wishes to pursue his claims, he must state facts indicating that the food served at the jail is nutritionally inadequate or presents a substantial danger of harm, that the jail’s water is unsafe to drink, that pest infestation is so profound as to rise to the level of a constitutional violation, and that the denial of exercise is extreme and prolonged.” This order evoked from the plaintiff an “Amended Motion in Support of Original Complaint,” which elaborated on his allegation that the jail’s water was unsafe to drink but not on his other allegations. • The district judge then dismissed his suit with prejudice on the ground that he had failed to file an amended complaint. This appeal followed.
The majority opinion upholds some of his claims, rejects others, and for the most part I agree with its rulings. But not with respect to the alleged infestation of his cell by mice and cockroaches, and the inadequate heating of his cell (although footnote 4 of the majority opinion leaves some room for him to renew the heating complaint on remand). The district judge directed this pro se plaintiff to file an amended complaint specifying whether the infestation of his cell by mice and cockroaches was “so *317profound as to rise to the level of a constitutional violation.” How could a pro se jail detainee be expected to answer such a question? He had alleged that the mice and cockroaches were in his food and that he developed scabies — a highly contagious skin infestation, productive of severe itching, and sometimes referred to as “the seven-year itch” — from the unsanitary conditions. What more should be required to state a claim of punishment? That he keep a record of the number of his meals that he shared with the vermin? He alleged that his cell was inadequately heated during the winter; again, what more should he have been required to allege— does the jail give him a thermometer and a calendar, so that he can keep a written record of the temperature in his cell day by day to submit to a judge?
Smith responded to the defendants’ request for more information about the pest and heating allegations. That should have been enough to convince the district court to deny the motion to dismiss. The jail’s counsel would then have deposed the plaintiff and maybe other inmates and also jail employees and on the basis of the testimony elicited in those depositions might have moved successfully for summary judgment. Because the district judge terminated the case prematurely, no one will ever know whether the plaintiffs rejected claims concerning pest infestation and (subject to the qualification in footnote 4) inadequate heating are indeed meritless.